Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: 1. Registration Statement (Form S-3 No. 333-210614) of Kura Oncology, Inc., and 2. Registration Statement (Form S-8 No. 333-210260) pertaining to the Amended and Restated 2014 Equity Incentive Plan and the 2015 Employee Stock Purchase Plan of Kura Oncology, Inc.; of our report dated March 14, 2017, with respect to the financial statements of Kura Oncology, Inc., included in this Annual Report (Form 10-K) of Kura Oncology, Inc. for the year ended December 31, 2016. /s/ Ernst& Young LLP San Diego, California March 14, 2017
